On Motion to Reinstate Case.
The opinion of the Court was delivered by
Bermüdez, C. J.
The order which was made, discontinuing the appeal in this case, was rendered on the motion of counsel for defendant, consented to by counsel for the plaintiff.
The plaintiff himself now comes in this Court and asks, by rule, the rescission of the order, on the ground that the consent given by the counsel representing him was unauthorized.
Affidavits and counter affidavits are filed on behalf of each party to the rule.
With such contradictory proof this Court has nothing to do. The order was made with the consent of one who, at the time, represented the plaintiff, and had authority to give such consent in a.judicial proceeding.
The plaintiff had not notified this Court, prior to the date of the consent, that the attorney had ceased to represent him. Until a litigant so does, courts of justice are fully justified to consider and treat the attorney as his legal representative.
The relief of the complaining client is surely notin this Court when facts are disputed. 32 An. 663; 2 An. 430.
We have no application to refer before us.
Motion to rescind dismissed.
Rehearing refused.
Fenner, J., concurs on different grounds.